Case 2:20-cv-05526-SVW-SHK Document 73-4 Filed 03/22/21 Page 1 of 2 Page ID #:667




                                    EXHIBIT 4
   Exhibits to First Amended Complaint         Athena Cosmetics, Inc v. AMN Dist. et al.
   Case 2:20-cv-05526-SVW-SHK Document 73-4 Filed 03/22/21 Page 2 of 2 Page ID #:668




Reg. No. 5,633,064         Athena Cosmetics, Inc. (NEVADA CORPORATION)
                           1838 Eastman Ave., Suite 200
Registered Dec. 18, 2018   Ventura, CALIFORNIA 93003

                           CLASS 35: Charitable services, namely, promoting public awareness of breast cancer, breast
Int. Cl.: 35               cancer prevention, breast cancer treatment, and breast cancer research; Organizing and
                           developing charitable projects that aim to promote breast cancer awareness, research and
Service Mark               education; Promoting public interest and awareness of breast cancer, breast cancer
                           prevention, breast cancer treatment, and breast cancer research
Principal Register
                           FIRST USE 4-00-2018; IN COMMERCE 4-00-2018

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           SER. NO. 88-044,914, FILED 07-19-2018
